internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-164560-01 date date x llc a b c d e f g h d1 d2 plr-164560-01 d3 d4 d5 state m dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x elected to be an s_corporation for the taxable_year ending on d1 on or about d2 a a shareholder of x gifted her m shares of x to each of her seven children b c d e f g and h in equal parts llc a partnership for federal tax purposes was formed in state on d3 on d3 interests in llc were issued to each of a’s children although a’s children did not formally transfer their shares in x to llc the shareholders of x represent that it was understood that a’s children received their interests in llc in exchange for their x stock and that llc was the beneficial_owner of such stock x and its shareholders were not aware that llc was not an eligible shareholder of x x and its shareholders represent that a’s children would not have transferred their stock to llc if they had been aware that such transfer would result in the termination of x’s s election in d4 b’s accountant while preparing b’s individual returns discovered that llc was an ineligible shareholder of x at that time b’s accountant informed a’s children that llc’s ownership of x stock caused x’s s_corporation_election to terminate on d5 all shares of x owned by llc were distributed to b c d e f g and h in equal parts x represents that the circumstances resulting in the termination of x’s election to be an s_corporation were inadvertent x also represents that x and its shareholders did not intend to engage in tax_avoidance or retroactive tax planning x and each person who was or is a shareholder of x at any time from d2 through d5 agree to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to such period sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation plr-164560-01 sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that a small_business_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation is a small_business_corporation or to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agree to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that x’s election to be an s_corporation terminated on d2 because llc was an ineligible shareholder we also conclude that the termination of x’s s_corporation_election was inadvertent within the meaning of sec_1362 under the provisions of sec_1362 x will be treated as an s_corporation from d2 to d5 and thereafter provided that x’s election to be an s_corporation was not invalid and provided that the election was not otherwise terminated under sec_1362 from d2 to d5 x’s shareholders including llc must include their pro_rata share of the separately and non-separately computed items as provided in sec_1366 make adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided by sec_1368 if x or any of x’s shareholders fail to treat themselves as described above this ruling shall be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code specifically we express no opinion regarding whether x is otherwise eligible to plr-164560-01 be an s_corporation this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are forwarding a copy of this letter to x branch sincerely yours matthew lay senior technician reviewer associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
